Case 6:16-cv-01638-GAP-DCI Document 113 Filed 12/17/18 Page 1 of 3 PageID 2049



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

  GORSS MOTELS, INC. and E & G, INC.,               )
  individually and as the representatives of a      )
  class of similarly-situated persons,              )
                                                    )
                        Plaintiffs,                 )   Case No. 6:16-cv-1638-Orl-31DCI
                                                    )
                 v.                                 )
                                                    )
  SAFEMARK SYSTEMS, LP and JOHN                     )
  DOES 1-5,                                         )
                                                    )
                        Defendants.                 )
                                                    )

                             PLAINTIFFS’ NOTICE OF APPEAL

        Notice is hereby given that Plaintiffs, Gorss Motels, Inc. and E & G, Inc., hereby appeal

 to the United States Court of Appeals for the Eleventh Circuit from the Court’s Order granting

 summary judgment to Defendant, Safemark Systems, LP, on November 15, 2018 (Doc. 111),

 and the Judgment in a Civil Case entered on November 16, 2018 (Doc. 112).

        The Eleventh Circuit previously granted Plaintiffs’ Petition for Permission to Appeal

 pursuant to Fed. R. Civ. P. 23(f) on June 15, 2018, which appeal the Eleventh Circuit has

 docketed under General Docket Number 18-12511-C.


                                                 Respectfully submitted,

                                                 GORSS MOTELS, INC. and E & G, INC.,
                                                 individually and as the representatives of a class of
                                                 similarly-situated persons

                                       By:       s/ Ryan M. Kelly
                                                 Ryan M. Kelly – FL Bar No. 90110

                                                 ANDERSON + WANCA
                                                 3701 Algonquin Road, Suite 500
Case 6:16-cv-01638-GAP-DCI Document 113 Filed 12/17/18 Page 2 of 3 PageID 2050



                                    Rolling Meadows, IL 60008
                                    Telephone: 847-368-1500
                                    rkelly@andersonwanca.com

                                    Attorneys for Plaintiff




                                       2
Case 6:16-cv-01638-GAP-DCI Document 113 Filed 12/17/18 Page 3 of 3 PageID 2051



                                 CERTIFICATE OF SERVICE

        I certify that on December 17, 2018, I electronically filed the foregoing paper with the

 Clerk of the Court using the ECF system which I will send notification to all counsel of record.


                                              s/ Ryan M. Kelly
                                              Ryan M. Kelly




                                                 3
